Citation Nr: 0217539	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  97-00 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
heart attack.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
RO that, in part, denied claims of entitlement to service 
connection for residuals of a heart attack and hypertension.  
In September 2000, the veteran testified at a hearing before 
a member of the Board.  In December 2000, the Board remanded 
the issues for additional development. 

Besides the issues listed above, the issue of entitlement to 
service connection for chronic urticaria was developed for 
appellate review following the August 1996 rating decision.  
By rating action of August 2002, the RO granted service 
connection for chronic urticaria.  Accordingly, this issue 
is no longer before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The veteran does not have hypertension or residual of a 
heart attack that is attributable to military service.


CONCLUSION OF LAW

The veteran does not have hypertension or residual of a 
heart attack that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(2002) (cardiovascular-renal disease, including hypertension 
may be presumed to have been incurred in or aggravated by 
service if manifested to a compensable degree within a year 
of separation from service).  If a reasonable doubt arises 
regarding such a determination, it will be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2002).

Initially, the Board notes that some of the veteran's 
service medical records are missing.  Correspondence from 
the National Personnel Records Center (NPRC), dated in 
September 1994 and September 1996, reflects that the 
veteran's service medical records were likely destroyed in a 
1973 fire.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where "service medical records 
are presumed destroyed . . . the [Board's] obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened."  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA also 
has a heightened duty to assist the veteran in the 
development of evidence favorable to his claims.  
Nevertheless, the absence of service medical records does 
not lower the legal standard for proving service connection.  
Rather, it increases the Board's duty to consider the 
evidence (and the benefit-of-the-doubt rule, if applicable).

In this case, the veteran claims that hypertension and 
residuals of a heart attack had their onset during service.  
For the reasons that follow, the Board finds that service 
connection for hypertension or residual of a heart attack is 
not warranted.  

The veteran's available service medical records show mostly 
treatment for urticaria.  When hospitalized in January 1959 
for urticaria, physical examination of the heart revealed a 
soft apical systolic murmur, which was non-transmitted and 
disappeared on deep inspiration. There were two small lymph 
nodes bilaterally at the axilla.  A blood pressure reading 
of 115/65 was noted.  The remaining records are negative for 
any reference to hypertension or problems associated with 
the heart.

Thereafter, numerous private treatment records, dated from 
December 1969 to February 1994, do not contain references to 
hypertension or the heart.  The earliest noted post-service 
blood pressure reading was 120/80 in September 1974.  Other 
blood pressure readings were 120/80 in June 1977, 110/70 in 
January 1980, 138/70 in June 1986, 122/76 in August 1992, 
and 100/80 in February 1994.

Additional private hospital and outpatient treatment records 
show that, in July 1995, the veteran was admitted to the 
emergency room for chest pains when he was found to have an 
acute anterior wall infarction, complicated by several 
episodes of ventricular fibrillation.  It was noted that he 
had had no prior episodes.  His situation seemed grave, so 
it was elected to proceed with an urgent cardiac 
catheterization and emergency coronary angioplasty.  An 
impression of acute anterior myocardial infarction secondary 
to acute occlusion of the left anterior descending artery 
with thrombolytic therapy was provided.  The final discharge 
diagnosis was anterior wall myocardial infarction.  An 
August 1995 discharge summary includes assessments of chest 
pain of unknown etiology and coronary artery disease, 
status-post anteroseptal myocardial infarction.

When the case was before the Board in December 2000, the 
record contained some of the veteran's service medical 
records, private treatment reports, and written statements 
from the veteran wherein he alleged that he suffered from 
hypertension and residuals of a heart attack.  Based on a 
review of the evidence of record, the Board found that 
further evidentiary development was necessary to obtain a 
clarifying medical opinion, especially in light of the 
passage of time following the veteran's separation from 
service and the first clinical documentation of heart 
problems.  Therefore, to satisfy VA's duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims, the Board remanded the case, in part, for a new 
examination to better evaluate the veteran's claims of 
service connection for hypertension and residuals of a heart 
attack.  

Pursuant to the Board's December 2000 remand, a VA 
examination was conducted in June 2002.  When examined by VA 
in June 2002, the veteran reported that he did not have any 
"[high] blood pressure" during service but that it started 
when he had a myocardial infarction.  A blood pressure 
reading of 140/80 was noted.  The diagnoses were essential 
hypertension, status-post myocardial infarction, and 
recurrent urticaria.  The examiner opined that the veteran's 
hypertension and heart attack were not related to service.  
It was noted that the veteran was a high risk patient, 
having smoked three packs of cigarettes per day, and not 
having had a diagnosis of hypertension until he had had a 
heart attack.  

Additional private hospital and outpatient treatment 
records, including medical records from the Social Security 
Administration (SSA), dated from July 1995 to March 2002, 
reflect continued treatment for hypertension and heart 
problems.  In December 1995, an impression of 
atherosclerotic heart disease was provided.  In April 2001, 
the veteran underwent a cardiac catheterization.

Although the veteran has been found to have essential 
hypertension and had had a heart attack in July 1995, the 
Board finds that the most recent VA examination best 
explains the onset relative to military service:  the 
veteran does not have hypertension or any residuals of a 
heart attack that may be attributed to service.  
Significantly, the record does not contain a contradictory 
medical opinion.

While the record contains evidence that the veteran has been 
treated for hypertension and had had a heart attack, the 
evidence does not show that any such disability is due to 
service.  The only link between service and hypertension or 
residuals of a heart attack is found in the veteran's own 
contentions that the claimed disabilities are a result of 
service.  As noted above, it was clarified in the June 2002 
VA examination report that the veteran's hypertension or 
heart attack did not have its onset during service, and any 
residuals of a heart attack were not attributable to 
service.  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of the evidence is against the veteran's 
claims of entitlement to service connection for hypertension 
and residuals of a heart attack.  This is so because the 
only competent evidence on the question of a relationship 
between hypertension or residuals of a heart attack and 
military service specifically indicates that no such 
relationship exists.  Moreover, there has been no showing of 
hypertension or other heart disease within a year of the 
veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2002).  

The Board has taken into consideration the veteran's written 
statements and September 2000 Board testimony regarding the 
etiology of hypertension and residuals of a heart attack.  
While the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since his separation from military service, 
there is no indication that he is competent to comment upon 
etiology or time of onset.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt rule is inapplicable, and 
the claims must be denied.  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
A discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") 
and adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  
First, the VCAA imposed obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information 
necessary to complete the application.  The purpose of the 
first notice is to advise the claimant of any information, 
or any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
In this case, the veteran's application is complete.  There 
is no outstanding information required, such as proof of 
service, type of benefit sought, or status of the veteran, 
to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided 
by the claimant and which portion, if any, will be obtained 
by the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty 
to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claims and of the 
elements necessary to be granted the benefits sought.  This 
is evidenced by the rating action of August 1996; a 
statement of the case issued in October 1996; and a 
supplemental statement of the case issued in August 2002, 
which informed him of the applicable law and regulations.  
The appellant was notified in a July 2001 letter of the 
changes brought about by the VCAA and of the evidence 
necessary to substantiate the claims, and he was given the 
opportunity to submit additional evidence.  Specifically, 
the RO notified the veteran of the development of his 
claims, the type of evidence needed to prove his claim, and 
of which evidence, if any, would be obtained by the veteran, 
and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  These documents 
also show that VA has provided the veteran with a recitation 
of the pertinent statutes and regulations, and discussion of 
the application of each to the evidence.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  The 
VCAA sets forth several duties for VA in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  In this case, however, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  The record reflects that the RO has made efforts 
to obtain service medical records from all potential 
sources.  The NPRC notified the RO in September 1994 that 
the veteran's service medical records were likely destroyed 
in a 1973 fire.  The NPRC most recently notified the RO in 
September 1996 that there were no additional service medical 
records available.  Records from the SSA were also received 
in July 2002.  Based on these searches, the RO has obtained 
all available medical records.  The Board notes that the 
case was even remanded in December 2000, in part, to obtain 
clarifying medical opinions which were obtained by VA 
examination in June 2002.  The veteran provided testimony 
before a member of the Board in September 2000.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention.  Moreover, there is no indication in 
the record that there is evidence that could be secured that 
would alter in the least the record upon which this appeal 
turns.  After a review of the evidence, the Board is not 
aware of any such evidence and concludes that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  


ORDER

Service connection for hypertension is denied.

Service connection for residuals of a heart attack is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

